Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            The application of Alexander Heinrich for Access and/or Starting Device for a Vehicle filed 6/12/19 has been examined. Claims 1-22 are pending.

Specification
The abstract of the disclosure is objected to because it has extra characters at the bottom of the page “Figure 1”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-19 and 22 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hariri et al. US Patent Application Publication 20180290627. 

         Regarding claim 1, Hariri et al. teaches an at least one of access and starting apparatus for a vehicle, comprising:

a biometric sensor device configured to detect a biometric feature of a user (paragraph 018);
a position determining device configured to determine a position of an identification transmitter assigned to the user (paragraph 018,021);

a control device configured to enable a vehicle function if the biometric feature of the user that is detected by the biometric sensor device corresponds to a predetermined feature, and
if the position determining device detects the identification transmitter in a predetermined region around or in the vehicle (paragraph 018,023).


            Regarding claim 2, Hariri et al. teaches an authentication device configured to authenticate the identification transmitter, wherein the control device grants the enabling of the vehicle function if the authentication device has also authenticated the identification transmitter as correct (paragraph 029).

     Regarding claim 3, Hariri et al. teaches the vehicle function is starting a motor of the vehicle (paragraph 031).
	Regarding claim 12, Hariri et al. teaches the vehicle function include unlocking of the vehicle doors (paragraph 041).

         Regarding claim 13, Hariri et al. teaches the control device grants the enabling of the unlocking, opening, locking or closing of the closure device if the position determining device detects the identification transmitter in a specific external region around the vehicle (paragraph 018,023).
        Regarding claim 14, Hariri et al. teaches the biometric sensor device comprises an external sensor element configured to detect a biometric feature at the exterior of the vehicle (paragraph 022).
	Regarding claims 15-16, Hariri et al. teaches the position determining device output a trigger signal if the position determining device detects the identification transmitter in a specific external region around the vehicle and if the position determining device has authenticate the identification transmitter (paragraph 023,027).


	Regarding claim 17, Hariri et al. teaches the external sensor element outputs the first trigger signal after it has detected the biometric feature corresponding to the predetermined feature (paragraph 023).
            

       Regarding claim 19, Hariri et al. teaches transmitter, and then the biometric sensor device detects the biometric feature of the user only in an event of the identification transmitter being detected in at least one of the predetermined region around the vehicle and the vehicle (paragraph 018).

         Regarding claim 22, Hariri et al. teaches a method for operating at least one of access and starting apparatus for a vehicle, comprising the following steps of:

detecting a biometric feature of a user (paragraph 018);

determining the position of an identification transmitter assigned to the user (paragraph 018,021);

enabling a vehicle function if the detected biometric feature of the user corresponds to a predetermined feature, and the identification transmitter is detected in at least one of a predetermined region around the vehicle (paragraph 018,023).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. US Patent Application Publication 20180290627 in view of Perttunen et al. US Patent Application Publication 20040217850.

	Regarding claims 4-5, 7-9, Hariri et al. teaches activating the biometric sensor in order to acquire the biometrics of the user (paragraph 030) but is silent on teaching the biometric sensor device comprises an internal sensor element for detecting a biometric feature in the vehicle interior. Perttunen in analogous art teaches the biometric sensor device comprises an internal sensor element for detecting a biometric feature in the vehicle interior (paragraph 016). Perttunen teaches a door switch which outputs the first trigger signal if it recognizes if recognizes the opening of a vehicle door (paragraph 015-016). Perttunen teaches activating the position determining device in response to a second trigger signal and the internal sensor element output the second trigger signal after it has detected the biometric feature corresponding to the predetermined feature (Fig 2B, step 120-126, the location of the FOB is determine after receiving the biometrics). 
	It would have been obvious to one of ordinary skill in the art to modify the system of Hariri et al. as disclosed by Perttunen because such modification allows the authentication process to be staged in order to further increase the security of the vehicle.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. US Patent Application Publication 20180290627 in view of Perttunen et al. US Patent Application Publication 20040217850 and further in view of Teshima et al. US Patent Application Publication 20060055509.
Regarding claim 6, Hariri et al. in view of Perttunen et al is silent on teaching the activation of the internal sensor element lasts only for a predetermined time interval. Teshima et al in an analogous art teaches activating the biometric sensor for a time interval (paragraph 026-027).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hariri et al. in view of Perttunen et al. as disclosed by Teshima because such modification improve the reliability of the biometric sensor by limiting the exposure of the sensor to environmental condition when the sensor is not in use. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. US Patent Application Publication 20180290627 in view of Perttunen et al. US Patent Application Publication 20040217850 and further in view of Watanabe US Patent Application Publication 20170096124.
        Regarding claim 10, Hariri et al. in view of Perttunen et al is silent on teaching a motor starting switch, which outputs the second trigger signal upon actuation. Watanabe in an analogous art teaches a motor starting switch, which outputs the second trigger for activating the position determining device (paragraph 078).
	It would have been obvious to one of ordinary skill in the art to modify the system of Hariri et al. in view of Perttunen et al as disclosed by Watanabe because such modification improves the vehicle’s security by ensuring the person is inside the vehicle before activating the ignition. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. US Patent Application Publication 20180290627 in view of Watanabe US Patent Application Publication 20170096124.
         Regarding claim 11, Hariri is silent on teaching the control device grants the enabling of the motor starting if the position determining device detects the identification transmitter in an interior of the vehicle. Watanabe in an analogous art teaches the control device grants the enabling of the motor starting if the position determining device detects the identification transmitter in an interior of the vehicle (paragraph 03,024-025). 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683